DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 April 2022 has been entered.

Status of Claims
Applicant has amended claims 8, 9 and 11 .  No claims have been added.  Claim 10 has been canceled.  Claims 1-7, 12 and 13 were canceled prior to previous office action. Thus, claims 8, 9 and 11 remain pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments filed on 22 March 2022 with respect to
objection to claims 8-11,
rejections of claims 8-11 under U.S.C. § 112(b),
rejections of claims 8-11 under 35 U.S.C. § 103 as being unpatentable over Brisson (US Pub No. 20130227286 A1) in view of Brudnicki et al (US Pub. No. 20130159186 A1)
have been fully considered.  Amendments to claims have been entered.
Examiner notes that the Markings to Show the Changes in the claims are not in agreement with the previously submitted claims filed 20 October 2021. As per MPEP 37 CFR 1.121:
C. Amendments to the Claims
(B) Markings to Show the Changes: All claims being currently amended must be presented with markings to indicate the changes that have been made relative to the immediate prior version. The changes in any amended claim must be shown by strike-through (for deleted matter) or underlining (for added matter) with 2 exceptions: (1) for deletion of five or fewer consecutive characters, double brackets may be used (e.g., [[eroor]]); (2) if strike-through cannot be easily perceived (e.g., deletion of number "4" or certain punctuation marks), double brackets must be used (e.g., [[4]]). As an alternative to using double brackets, however, extra portions of text may be included before and after text being deleted, all in strike-through, followed by including and underlining the extra text with the desired change (e.g., number 14 as). An accompanying clean version is not required and should not be presented. Only claims of the status "currently amended" or "withdrawn" will include markings.
Nevertheless, Examiner has chosen to analyze the claims as filed.
Examiner acknowledges amendments to claims to overcome claim objections and 35 U.S.C. § 112(b) rejections.  However, amendments are not totally effective.  See revised claim objections and § 112(b) rejections below.  
Applicant's arguments filed with respect to claims regarding the 35 U.S.C. § 103 rejections have been fully considered. Although Examiner does not necessarily agree with Applicant’s contention regarding the cited prior art, Examiner cites new § 112(b) rejections which prevent the Examiner from properly construing claim scope at this time.
If, in the opinion of the Applicant, a telephone conference would expedite the prosecution of the subject application, the Applicant is encouraged to contact the undersigned Examiner at the phone number listed below. 
Priority
This application, filed 02 January 2018 is a continuation of 14/693,707, filed 22 April 2015, now abandoned.  Application 14/693,707 claims priority from provisional application 62/134,980, filed 18 March 2015.  Accordingly, his application is given priority to 18 March 2015.
Claim Interpretation
Regarding claim 8, clauses such as “to access said first network website” are merely statements of intended use which do not affect the method step of “receiv[ing] from said first user's computing device a first user's request”.  Similar phrasing will be interpreted accordingly.
A recitation of intended use or purpose of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use or fulfilling said purpose, then it meets the claim.
The subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. The following are examples of language that may raise a question as to the limiting effect of the language in a claim:
(A) statements of intended use or field of use,
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" clauses, or
(D) "whereby" clauses.
This list of examples is not intended to be exhaustive. See also MPEP § 2111.04. 
Claim Objections
Claims 8-11 are objected to because much of the language is riddled with typographical errors and inconsistent terminology.
For example, in claim 8,  the end preamble recites “said first network system compromising:” which should be written “said first network system comprising:”.  Correction is required.
Claim 8 recites “said first set of specified distinctive identifiers” and “said first set of said specified distinctive identifiers” which appear to mean the same thing, but is not clearly recited.
Claim 8 recites:
said first network website configured to validate said first user's request to access said first network website comprising:
(i) receive from said first user's computing device …, and
(ii) create a first unique one-time identification token, and send said first unique one-time identification token to said secondary network website, and …
It is unclear how a website comprises method steps – i.e. receiving ,creating, etc.  Perhaps the Applicant means to convey:
said first network website configured to:
(i) receive from said first user's computing device …, and
(ii) create a first unique one-time identification token, and send said first unique one-time identification token to said secondary network website, and …
Correction is required.
Regarding claim 8,  in the representative limitation:
(iv) receive a first notification comprising a second unique one-time identification token notifying said first network website that said second unique one-time identification token is invalid, said first network website notifies said first user's computing device that said user's request to access said first network website is not granted,
It is unclear how the second unique one-time identification token notifies the first website that it is invalid if the second unique one-time identification token is invalid (emphasis added); this appears to be an oxymoron.
Regarding claim 8, the limitation:
said secondary network website configured to receive said first unique one-time identification token and to receive a said second unique one-time identification token, and to receive said first set of said specified distinctive identifiers and determine by comparing the received tokens and comparing said specified distinctive identifiers against a first validation database of previously stored specified distinctive identifiers in said first validation database if said first user's request to access said first network website is valid comprising:
it is not clear what the language after “configured to” conveys in that the method steps following:
(i) receive said first unique one-time identification token  …, and
(ii) receive said first set of said specified distinctive identifiers … 
indicates the same.
See related 112(b) rejections.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 8, the limitations:
said first network website configured to validate said first user's request to access said first network website comprising:
(i) receive from said first user's computing device …, and
(ii) create a first unique one-time identification token, and send said first unique one-time identification token to said secondary network website, and …
are vague and indefinite in that It is unclear how a website comprises method steps – i.e. receiving ,creating, etc.  Perhaps the Applicant means to convey:
said first network website configured to:
(i) receive from said first user's computing device …, and
(ii) create a first unique one-time identification token, and send said first unique one-time identification token to said secondary network website, and …
Correction is required.
Regarding claim 8, in the representative limitation:
(iv) receive a first notification comprising a second unique one-time identification token notifying said first network website that said second unique one-time identification token is invalid, said first network website notifies said first user's computing device that said user's request to access said first network website is not granted,
Is vague and indefinite in that It is unclear how the second unique one-time identification token notifies the first website that it is invalid if the second unique one-time identification token is invalid (emphasis added); this appears to be an oxymoron.
Regarding claim 8, the limitation:
said secondary network website configured to receive said first unique one-time identification token and to receive a said second unique one-time identification token, and to receive said first set of said specified distinctive identifiers and determine by comparing the received tokens and comparing said specified distinctive identifiers against a first validation database of previously stored specified distinctive identifiers in said first validation database if said first user's request to access said first network website is valid comprising:
it is not clear what the language after “configured to” conveys in that the method steps following:
(i) receive said first unique one-time identification token  …, and
(ii) receive said first set of said specified distinctive identifiers … 
indicates the same.
Moreover, the Examiner finds that because particular claims are rejected as being indefinite under 35 U.S.C. § 112(b), it is impossible to properly construe claim scope at this time (See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) “Because the claims are indefinite, the claims, by definition, cannot be construed.”). However, in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though the claims are indefinite, the claims are construed and the art is applied as much as practically possible.
Claims 9 and 11 are rejected by way of dependency on a rejected independent claim.
The art rejections below are in view of the 112(b) rejections stated above.
Additional Comments
Regarding claims 8, 9 and 11, in view of pending rejections, the Examiner is unable to locate prior art references that anticipate the claimed invention or renders it obvious. 

Conclusion
The prior art of record and not relied upon is considered pertinent to Applicant’s disclosure:
Grynberg:  “Methods For Protecting From Pharming And Spyware Using An Enhanced Password Manager”, (US Pub. No. 20090208020 A1.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330. The examiner can normally be reached 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If Applicant wishes to correspond to the Examiner via email, Applicant needs to file an AUTHORIZATION FOR INTERNET COMMUNICATIONS IN A PATENT APPLICATION form.  The form may be downloaded at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD J BAIRD/Primary Examiner, Art Unit 3692